—Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Peck, J.), rendered May 5, 2010, convicting her of rob*884bery in the second degree (three counts), upon her plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the plea is vacated, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings in accordance herewith.
As the People correctly concede, the Supreme Court’s failure to advise the defendant at the time of the plea that her sentence would include a period of postrelease supervision prevented her plea from being knowing, voluntary, and intelligent (see People v Cornell, 16 NY3d 801, 802 [2011]; People v Hill, 9 NY3d 189, 191 [2007], cert denied 553 US 1048 [2008]; People v Louree, 8 NY3d 541, 545-546 [2007]; People v Catu, 4 NY3d 242, 245 [2005]). Accordingly, the judgment must be reversed, the plea vacated, and the matter remitted to the Supreme Court, Nassau County, for further proceedings (see People v Gibbs, 61 AD3d 699 [2009]; People v Borrego, 59 AD3d 456 [2009]; People v Kirksey, 56 AD3d 573 [2008]; People v Thompson, 47 AD3d 648 [2008]). Angiolillo, J.P., Florio, Belen and Chambers, JJ., concur.